In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-19-00081-CR
                      No. 02-19-00082-CR
                      No. 02-19-00083-CR
                      No. 02-19-00084-CR
                      No. 02-19-00085-CR
                      No. 02-19-00086-CR
                      No. 02-19-00087-CR
                      No. 02-19-00088-CR
                      No. 02-19-00089-CR
                 ___________________________

              TRAY DEMOND GAMBLES, Appellant

                                  V.

                      THE STATE OF TEXAS


                On Appeal from the 213th District Court
                        Tarrant County, Texas
Trial Court Nos. 1527164D, 1527073D, 1525626D, 1525624D, 1525310D,
              1525308D, 1525307D, 1525306D, 1525304D

               Before Pittman, Birdwell, and Bassel, JJ.
                 Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Tray Demond Gambles attempts to appeal the trial court’s nine

judgments that are based on his plea bargains with the State. We dismiss these

appeals.

      Appellant agreed to plead guilty to eight separately charged counts of

aggravated robbery, see Tex. Penal Code Ann. § 29.03(a), (b), a first-degree felony, id.

§ 12.32, in exchange for the State’s offer of a twenty-year prison sentence for each

offense, and he agreed to plead guilty to one count of aggravated assault with a deadly

weapon, a second-degree felony, see id. § 22.02(a)(2), (b), in exchange for the State’s

offer of a ten-year sentence. Appellant judicially confessed, admitted that the deadly-

weapon allegation for each offense was true, and waived all pretrial motions and all

rights of appeal. The trial court’s certification in each case provides that the case is

plea-bargained and Appellant has no right of appeal; each certification also provides

that Appellant waived all rights of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

      Accordingly, we informed Appellant by letter that his appeals would be subject

to dismissal based on the trial court’s certifications unless he or any party desiring to

continue the appeals filed a response showing grounds for continuing them. We have

received no response.

      Rule 25.2(a) allows a plea-bargaining defendant to appeal only matters raised by

written motion and ruled on before trial or only with the trial court’s permission. Tex.

R. App. P. 25.2(a)(2). Appellant waived any pretrial motions as part of his bargain in

                                            2
each case, and the trial court did not give him permission to appeal. Appellant

therefore has no right of appeal. See Tex. R. App. P. 25.2(a), (d). Further, this court

has no authority to do anything but dismiss the appeals.           See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

      Thus, we dismiss these appeals in conformity with the trial court’s certifications

of appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 9, 2019




                                            3